Citation Nr: 0009436	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-47 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for recurrent lumbosacral strain, with degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active service from July 1970 to July 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, granted service 
connection for recurrent lumbosacral strain, assigning a 10 
percent evaluation, and which denied entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine.  Subsequently, in a 
November 1996 rating decision, service connection was granted 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine, and these disabilities, together with 
recurrent back strain, were evaluated as 10 percent 
disabling.  The veteran continued to disagree with the 
assigned disability evaluation.  This assigned disability 
evaluation, among other issues, was appealed to the Board, 
and the claim was again denied in a September 1998 Board 
decision.

The veteran appealed the September 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  In 
July 1999, VA's General Counsel and the veteran's attorney 
filed a joint motion to vacate the Board's decision as to the 
issue listed on the title page of this decision, to dismiss 
all other issues, and to remand this matter for more complete 
explanation of the reasons and bases for the determination.  
In that same month, the Court granted the joint motion, and 
vacated the part of the September 1999 Board decision 
regarding denial of an evaluation in excess of 10 percent for 
recurrent lumbosacral strain, with degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  
This issue was remanded to the Board.  

The Board notes that, after it issued the September 1998 
decision in this case, the Court, in early 1999, issued a 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court noted a distinction in the analysis of a 
claim for an increased disability evaluation where the claim 
for increase follows the initial grant of service connection 
for that disability, stating that, in such circumstances, at 
the time of an initial rating, "separate [staged] ratings can 
be assigned for separate periods of time based on facts 
found."  12 Vet. App. at 126.  The appeal at issue arises 
from the disability evaluation assigned at the time of an 
initial grant of service connection.  Therefore, the Board 
has recharacterized the issue on appeal as required to 
conform with Fenderson.


REMAND

The appellant asserts that the initial evaluation currently 
assigned for his back disability should be increased to 
reflect more accurately the severity of the back 
symptomatology.  A review of the record by the Board reveals 
that additional evidentiary development is required before 
the Board can decide the appellant's claim.

In July 1996 and in October 1996, the appellant underwent VA 
examinations, during which he reported that he was receiving 
private chiropractic treatment for his low back disorder.  
That clinical evidence has not been associated with the 
claims file.  The veteran should be asked to identify the 
provider(s) of the referenced chiropractic treatment, as well 
as any other relevant treatment records not yet associated 
with the claims file.  The Board notes in particular that 
such evidence is required in order to determine whether a 
"staged" evaluation is appropriate under Fenderson.  

In October 1996, a VA reviewer provided a clinical opinion 
that the veteran had significantly altered his activities of 
daily living as a result of inability to lift more than 10 to 
15 pounds or to bend, twist, or stoop without 
"considerable" back pain.  However, there is no specific 
evidence of record as to what activities the veteran altered, 
was unable to do (other than lifting objecting weighing more 
than 15 pounds), or remains able to do.  

In addition, the appellant's representative has asserted that 
an increased evaluation for the appellant's lumbar spine 
disability is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the July 1996 and October 1996 reports of VA 
examinations includes findings of pain on motion, but do not 
describe specifically the functional loss caused by that 
pain. Therefore, on reexamination, the examiner should 
discuss with specificity the effects of any pain shown to be 
caused by the appellant's lumbar spine disability.

As the Board cannot make a determination in this case without 
knowing the current level of impairment caused by the 
appellant's disability, and the most recent evidence of 
record is dated in October 1996, the RO should endeavor to 
secure all outstanding, pertinent records of the appellant's 
lumbar spine treatment, including both VA and private, 
chiropractic records.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
for the names and addresses of all 
medical providers, including private 
chiropractic providers, who have treated 
his lumbar spine disability since 
February 1996.  After obtaining the 
necessary authorization, the RO should 
secure and associate with the claims file 
all pertinent medical records not 
previously obtained.

2.  The RO should afford the appellant a 
VA examination for the purpose of 
determining the nature and severity of 
his service-connected lumbar spine 
disability.  Prior to the examination, 
the RO should furnish the examiner with 
the appellant's claims file, and a copy 
of this REMAND, for review.  Following a 
thorough evaluation, during which all 
indicated studies and tests are 
conducted, the examiner should list all 
objective findings related solely to the 
appellant's lumbar spine disabilities.  
The examiner should indicate the level of 
impairment caused by these disabilities 
in terms of the nomenclature of the 
rating schedule, including, in 
particular, the extent of the veteran's 
lumbar spine range of motion as compared 
to the expected (normal) range, and the 
extent of range of motion with and 
without pain.  The examiner should also 
specify whether the appellant has 
functional loss or weakness of the lumbar 
spine due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit functional ability during flare-ups 
or with repeated use of the lumbar spine 
over a period of time.  The examiner 
should include detailed rationale for all 
opinions expressed.  

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instructions.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  In 
evaluating the severity of the 
appellant's lumbar spine disabilities, 
the RO should consider all applicable 
diagnostic codes and 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In addition, the RO should 
determine whether a referral for 
extraschedular evaluation is warranted.  
If the benefit sought is denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
records and an updated report of VA examination.  The 
appellant is hereby notified that a failure to appear at the 
scheduled examination may result in a denial of the claim.  
By this REMAND, the Board intimates no opinion, favorable or 
unfavorable, as to the

 merits of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




